Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
With respect to eligibility under 35 USC 101, Examiner notes that claims 1 and 15 as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as recommending the best travel plan based on a user’s information. However, the additional elements of generating feature vectors and inputting the vectors into a classification model wherein the classification model is obtained by training using a training set are specific machine learning steps that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as whole is more than a drafting effort designed to monopolize the exception. Therefore, claims 1-20 are eligible under 35 USC 101.
Allowable Subject Matter
Claims 4, 6-11, 13-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 15-17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Otillar (US2018/0276573A1) and in further view of Bakshiram (US2017/0345108A1)

Claim 1: Otillar teaches A travel plan recommendation method (Otillar, Par. 0024), comprising: 

Otillar, in Par. 0024, teaches a system for selecting travel-related content items and provide the content items for a user based on received information from the user.

generating a travel feature vector according to user persona information (Otillar, par. 0105)
Otillar, in par. 0105, teaches that feature vectors are derived based on trips taken by a population of users, e.g., who have previously traveled to Hawaii and that the feature vector is based on the itinerary information and user information.

inputting the travel feature vector into a travel plan classification model to calculate scores of candidate travel plans wherein the travel plan classification model 10is obtained by training using a training set; and (Otillar, Par. 0105 and 0097) 

Otillar, in Par. 0097 and 0105, teaches that the machine learning engine 265 provides the feature vector as input to the machine learning model (i.e. classification model) and that the machine learning model is trained using feature vectors derived based on trips taken previously.

	recommending a travel plan to the user according to the scores of the candidate travel plans.  (Otillar, Par. 0105 and 0097)
Otillar, in Par. 0105, teaches that the machine learning model selects a content item from a set of content items for display on a client device (i.e. recommending a travel plan from candidate travel plans). Otillar, in Par. 0097, teaches that the machine learning model predicts there is a high likelihood that the user will travel to Hawaii and the content engine provides the content item for display on the client device in response to the likelihood being greater than a threshold value (i.e. recommendation based on scores).

While Otillar, in par. 0097 teaches a that the machine learning engine can derive feature vectors based on a selected subset of actions such as a user’s search for flights hotels etc, Otillar does not explicitly teach but Bakshiram teaches:
... travel mode distribution information of a user, current travel environment feature information, and feature information of a starting point and a destination point of a current travel; (Bakshiram, Par. 0107)(Bakshiram, Par. 0109 and Table 3)(Bakshiram, par. 0108 and Table 6)

Bakshiram, in Par. 0107, teaches that historical vacation data is processed to identify transaction data that is associated with specific transportation such as airline merchants or rental car merchants and that a correlation table may indicate that particular merchant category is more or less likely to be associated with travel. (i.e. travel mode distribution information of a user; e.g. proportion of driving)
Bakshiram, in par. 0109 and table 3, teaches current weather/seasonality for vacation options (i.e. current travel environment feature information). 
Bakshiram, in Par. 0108 and table 6, teaches an account holder C based in England who has a suggested travel destination of Macau (i.e. feature information of a starting point and a destination point of a current travel)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the travel content of Otillar to include additional information for the feature vector, as taught by Bakshiram, in order to assist a user in planning their vacation and providing them with the best weather to visit a place. (Bakshiram, Par. 0002-0003)

Claim 2: Otillar in view of Bakshiram teaches The method according to claim 1, wherein before the inputting the travel feature vector into a travel plan classification model to calculate scores of candidate 15travel plans, Otillar further teaches the method further comprises: 
acquiring multiple pieces of historical travel data, and performing feature pre-processing on the historical travel data; (Otillar, Par. 0047-0048, 0030)
generating corresponding sample data according to each piece of the historical travel data that is pre-processed, to obtain the training set comprising sample data 20corresponding to the multiple pieces of historical travel data; (Otillar, Par. 0047-0048, 0030)
performing model training on a preset classification model using the training set, to obtain the travel plan classification model. (Otillar, Par. 0047-0048)

Otillar, in par. 0047, teaches that the machine learning model is trained by extracting features associated with travel content and trips taken by users of the online system and that the training set is a subset of the overall data that is representative of the data to be classified. Otillar, in par. 0048, teaches that feature vectors are derived from information about trips taken. Otillar, in par. 0030, teaches this information is itinerary information of past trips.

Claim 3: Otillar in view of Bakshiram teaches The method according to claim 2, Otillar further teaches
acquiring user persona information  (Otillar, Par. 0063, 0030)

Otillar, in Par. 0063, teaches that demographic information of the users of the online system is retrieved from the user profile store (i.e. acquiring using persona information corresponding to a user identifier. Otillar, in Par. 0030, teaches that examples of information stored in a user profile include biographic demographic, and itinerary information of past trips.

	As mentioned above in claim 2, while Otillar teaches acquiring historical travel data, it does not teach but Bakshiram teaches

wherein the acquiring multiple pieces of historical travel data comprises:  
25acquiring multiple pieces of historical travel information, wherein the historical travel information comprises at least the following: a user identifier, a starting point, a destination point and a travel period; (Bakshiram, par. 0105 and table 1)
Bakshiram, par. 0105 and table 1, teaches historical transaction data obtained as a plurality of vacations and that this data is obtained to determine an account holders potential vacation preferences. Table 1 includes an account holder (i.e. user identifier), origin, vacation destination, and travel month and vacation duration.

acquiring (Bakshiram, Par. 0107) (Bakshiram, par. 0105 and table 1)

Bakshiram, in Par. 0107, teaches that historical vacation data is processed to identify transaction data that is associated with specific transportation such as airline merchants or rental car merchants and that a correlation table may indicate that particular merchant category is more or less likely to be associated with travel. (i.e. travel mode distribution information of a user; e.g. proportion of driving)
Bakshiram, par. 0105 and table 1, teaches historical transaction data obtained as a plurality of vacations and that this data is obtained to determine an account holders potential vacation preferences. Table 1 includes the weather of destination (i.e. travel environment feature information) and origin and vacation destination. Bakshiram, in par. 0105, teaches that the historical data related to plurality of historical vacations transactions settled for the account holder (i.e. true value data).
See above rationale to combine.

Claim 5: Otillar in view of Bakshiram The method according to claim 3, Otillar further teaches wherein the generating corresponding sample data according to a certain piece of the historical travel data that is pre-processed comprises: 	
generating a travel feature vector corresponding to that piece of the historical 20travel data, according to user feature information (Otillar, Par. 0047-0048, 0030)

Otillar, in par. 0047, teaches that the machine learning model is trained by extracting features associated with travel content and trips taken by users of the online system and that the training set is a subset of the overall data that is representative of the data to be classified. Otillar, in par. 0048, teaches that feature vectors are derived from information about trips taken. Otillar, in par. 0030, teaches this information is itinerary information of past trips.

generating a label of the travel feature vector corresponding to that piece of the historical travel data, according to plan selection true value data in that piece of the 25historical travel data; (Otillar, Par. 0047)

Otillar, in Par. 0047, teaches that the trained classifier is used to label unknown content items based on the same features being extracted from the unknown content items. It also teaches that the system can reject or iterate on the model as needed based on the accuracy measurement result (i.e. true value data)

taking the travel feature vector corresponding to that piece of the historical travel data and its label as a piece of sample data.  (Otillar, Par. 0048-0049)

Otillar, in Par. 0048, teaches that the feature vector includes information from the online system and that they are derived from information about trips taken. The machine learning model retrieves information from modules to derive feature vectors and determine training labels. Otillar, in par. 0049, teaches that the training label indicates information that the machine learning model is trained to predict.

As mentioned above, Otillar does not teach but Bakshiram teaches the travel data. Bakshiram further teaches:
and travel mode distribution information, travel environment feature information, feature information of a starting point and a destination point in that piece of the historical travel data; (Bakshiram, par. 0107; par. 0105 and table 1)

Bakshiram, in Par. 0107, teaches that historical vacation data is processed to identify transaction data that is associated with specific transportation such as airline merchants or rental car merchants and that a correlation table may indicate that particular merchant category is more or less likely to be associated with travel. (i.e. travel mode distribution information of a user; e.g. proportion of driving)
Bakshiram, par. 0105 and table 1, teaches historical transaction data obtained as a plurality of vacations and that this data is obtained to determine an account holders potential vacation preferences. Table 1 includes the weather of destination (i.e. travel environment feature information) and origin and vacation destination. 
See above rationale to combine.

Claims 15-17 and 19
Claim 15-17 and 19 are directed to an apparatus/system. Claims 15-17 and 19 recite limitations that are parallel in nature as those addressed above for claim 1-3 and 5 which are directed towards a method/process. Claims 15-17 and 19 are therefore rejected for the same reasons as set forth above for claims 1-3 and 5, respectively. Furthermore, claim 15 recites a a memory, a processor, and a computer program that is stored the memory and executable on the processor, wherein the processor, when executing the computer program (Otillar, Par. 0125-0126).

Claim 20: Otillar in view of Bakshiram teaches claim 1, Otillar further teaches A computer readable storage medium having a computer program stored thereon, 
wherein the computer program, when being executed by a processor, implements the method according to claim 1. (Otillar, Par. 0125-0126)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otillar (US2018/0276573A1) and in further view of Bakshiram (US2017/0345108A1) and in further view of Miao (US2020/0051196A1).

Claim 12: Otillar in view of Bakshiram teaches The method according to claim 1, Miao teaches wherein the travel plan classification model is a multi-type xgboost classifier.  (Miao, Par. 0081)

	While Otillar, in par. 0047, teaches gradient boosting for the machine learning technique, it does not explicitly teach but Miao, in par. 0081, teaches that a classification model can be an Extreme Gradient Boosting model (Xgboost).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the Extreme Gradient Boosting model (Xgboost) as taught by Miao in the system of Otillar  and Bakshiram, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628